Citation Nr: 0604495	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1963 to October 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York in which the RO determined no new and material 
evidence was received sufficient to reopen the previously 
denied claim.


FINDINGS OF FACT

1. An unappealed November 1976 rating decision denied service 
connection for asthma finding that the condition pre-existed 
service and was not aggravated by service. The veteran did 
not appeal, making it the last final decision. 

2.  Evidence received since the November 1976 decision is 
largely cumulative to, or redundant of, evidence then of 
record; it does not relate to the unestablished fact (in-
service aggravation) necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim of service connection for asthma.


CONCLUSION OF LAW

Evidence received since the November 1976 rating decision is 
not new and material and a claim of service connection for 
asthma may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for asthma in September 1976. In a November 1976 decision, 
the RO denied service connection for asthma concluding that 
although the service medical records reveal diagnosis and 
treatment for asthma, the veteran's condition pre-existed 
service and was not aggravated by service. The veteran then 
filed a claim to reopen, which was denied in a March 2003 
rating decision finding that the evidence submitted by the 
veteran was not new and material. 

At the time of the November 1976 decision, the record 
included service medical records showing diagnoses and 
treatment for asthma and bronchopneumonia in 1963. The 
service medical records also reported the veteran's long 
history of asthma dating back to the age of 4. In a November 
1963 opinion, the service medical board determined that the 
veteran did not meet the minimum physical requirements for 
enlistment and recommended his immediate discharge. The 
veteran was then honorably discharged due to "erroneous 
enlistment."

Potentially relevant evidence received since the November 
1976 decision includes: (1) private treatment records from 
Dr. SB dated from February 1998 through September 2002; and 
(2) an August 2004 statement from private physician Dr. JIR.  
The service medical records submitted by the veteran were 
copies of records in the file in 1976.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that his current asthma began in-service 
and grew steadily worse through the years. The veteran also 
claims that the service medical records reporting that he had 
asthma prior to service, is factually incorrect. The RO, in 
denying his claim, found that the veteran's asthma pre-
existed service and was not aggravated by service. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
current respiratory problems, to include asthma, was 
aggravated by service or otherwise incurred in service and 
linked to an in-service injury or disease. No competent 
evidence received since the November 1976 decision tends to 
do so.



The private hospital records and the private treatment 
records from Dr. SB and Dr. JIR document the veteran's 
ongoing treatment for asthma and other respiratory problems 
from 1998 to 2004. The records also reveal diagnoses for 
asthma, chronic obstructive pulmonary disease (COPD), and 
other non-respiratory related conditions. The private medical 
records do not include an opinion as to the conditions' 
etiology. 

The fact that the veteran has asthma was already well 
documented in the medical evidence previously in the file. 
The examiners do not, however, offer an opinion as to whether 
the veteran's current respiratory problems can be linked to 
any in-service injury or disease. The additional medical 
evidence submitted merely show the veteran's continuing 
treatment for his respiratory problems.  In fact, the 
veteran's testimony suggests that no physician has ever given 
him a conclusive opinion as to the relationship between his 
service and his asthma.

As to the veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his asthma is a result of in-
service active training is not competent evidence, and cannot 
be deemed "material" for purposes of reopening the veteran's 
claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required. Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since November 1976 relates to 
the unestablished fact necessary to substantiate the claim. 
That is, no additional evidence received shows in-service 
aggravation of the veteran's pre-existing asthmatic condition 
or otherwise links the veteran's current respiratory problems 
and service. The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992). The point has been reached in this case "where it can 
be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered extensive medical evidence documenting 
the appellant's medical history and complaints and denied 
this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in January 2003. That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence. The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking. He was also supplied with the 
complete text of 38 C.F.R. § 3.156 in the SOC and the SSOC.  

The RO's 2003 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession. However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to this claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim. 
When considering the notification letters, the rating 
decision on appeal, the SOC and the SSOC as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. That was done in this 
case. 

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. The Board finds that the duty 
to assist has been fulfilled. The file contains the post-
service private and VA treatment records identified above. 
The veteran's service medical records are in the file. The 
veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The RO asked Dr. JIR for records and 
received, in response, a letter summarizing the veteran's 
treatment.  The veteran was advised by the RO that his 
records had been requested from Dr. JIR and that he could 
submit them if he wished to do so. The Board is not aware of 
a basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  
During the veteran's November 2005 hearing, the veteran 
indicated that he receives Social Security disability 
benefits; however, the duty to obtain records only applies to 
records that are "relevant" to the claim. 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  When questioned, 
he explicitly stated that the benefits were not based on his 
asthma condition.  There is no indication, then, that the 
records would be relevant to the claim. Also, what is "of 
consequence" in this case is whether the appellant's current 
disability is related to his military service, and there is 
no indication that Social Security records would include any 
such information. Remanding the case to obtain such records 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

With a claim to reopen, such as this one, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim. 
See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005). As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim. Since no new and material evidence 
has been submitted in conjunction with the recent claim, an 
examination is not required. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.

ORDER

The appeal to reopen a claim of service connection for asthma 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


